Opinion,
Me. Justice Geeen :
We entirely agree with the learned court below in their views of this case. The right of entry under which the plaintiffs claim and must recover, if at all, commenced to run in April, 1853, immediately after the deed of Elizabeth Updegrove and possession of the premises were delivered to William Wagner. As the deed was void an action could have been brought to recover possession the next day, in the name and on behalf of Elizabeth Updegrove. But no action was brought and no entry was made or claimed for or by her up to the time of her death in 1857. The action brought by her husband, John Updegrove, in 1872 was upon his own title as tenant by the curtesy and did not conclude any of the heirs. It was *264defeated for a reason which, was personal to himself and it involved his own right only, and therefore cannot be held to toll the statute as against the heirs. The statute had commenced to run in April, 1858, and continued to run notwithstanding the husband’s action in 1872, so far as those are concerned who claim under the right against which it was running. The title which is now set up is in no sense whatever the title of John Updegrove. It is the same right of entry and title which Elizabeth Updegrove held in April, 1853, and the statute having commenced to run at that time against that right it did not stop because of her death.
Both the letter and the spirit of the act of 1856 exclude the operation of any of the exceptions contained in the statute of limitations in favor of “ any person ” to maintain any action “ after thirty years shall have elapsed since the right of entry thereto accrued to any person within the exceptions aforesaid.” This case comes clearly within, and is governed by, the cases' of Hunt v. Wall, 75 Pa. 413, and Hogg v. Ashman, 83 Pa. 80. We have no disposition to overrule them or depart from them in any particular. We have frequently had occasion to commend and approve the act of 1856, as an act to secure the repose of titles, and see no reason to change our views upon that subject. The opinions of this court in the above named cases contain so full an expression of the reasons which support them that it is unnecessary to repeat those reasons here. The facts in Hogg v. Ashman, are substantially identical with those of this ease and, while that decision remains, the present judgment must stand.
Judgment affirmed.